Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office is made Final. Claims 1, 4-8, 11-14, 17-19, and 21-22 are pending. 


Status of Claims 
Applicant’s amendment date 02/28/2021, amending claims 1, 7, 8, and 14. Cancelling claim 20.  


Response to Amendment
The previously pending rejection to the claims, under 35 USC 101 (Alice), will be maintained. The 101 rejection is updated in light of the amendments. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Response to Argument under 35 USC 101 (Alice):
Applicants argue: see applicant remarks page 1:

Indeed, the claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter.
That is, the claimed invention is integrated into a cloud computing environment where the computations are performed by the cloud infrastructure and then output to cloud nodes for consumers. Thereby, the invention is able to perform complex computations for a subscription fee to a consumer who can obtain the result without requiring the consumer to maintain the infrastructure required to perform the computations of the invention.
 
The examiner respectfully disagrees: 
The instant application is not similar to the case law the applicant listed above. In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of 
	
The claim recites the additional limitation of “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, and “a memory” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).
The user of generic computer component to “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, and “a memory” as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility
Examiner asserts that a computer implemented method..... “a processor”, “a non-transitory computer readable storage medium”, and “a memory”  as recited in the independent claim are a generic computing element performing generic computing functions.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.

See specification ¶[0019], “one or more computers of a computer system 12 according to an embodiment of the present invention can include a memory 28 having instructions stored in a storage system to perform the steps of FIG. 1.” Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4-8, 11-14, 17-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 4-8, 11-14, 17-19, and 21-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1 and 14, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: first: grouping segments of customers into a plurality of groups according to a measure of a similarity between the customers in the segments of customers based on a shopping cart of the customer; and second: measuring a strength of an impact on a plurality of events for a group of the segments of customers by analyzing sales data across a full product set; calculating, for each event, an event-sales correlation on an aggregation of the sales data of each customer group in which the customer groups with a correlation greater than a threshold indicate the strength of the impact; and Claim 8 further recite performing a search over all combination of the grouped segments to find a subset of the groups that produces a best score for the strength of the impact. 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8 and 14 are directed to non-statutory subject matter because the claims(s) as a whole,  If the claim covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing of Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, and “a memory” to perform grouping, measuring, calculating, mapping and outputting steps. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are 

As a result, examiner asserts that claims 4-7, 11-13, 17-19, and 21-22 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the 
Claims 1, 8 and 14 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8 and 14 includes various elements that are not directed to the abstract idea. These elements, “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, and “a memory” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0019] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 4-7, 11-13, 17-19, and 21-22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8 and 14.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson et al. US 2013/0191195: systems and methods to present process offers. 
Milne US 2007/0203773: method for avoiding or limiting early build due to yield decreases. 
Liang US 2015/0106867: security information and event management. 
Martinez et al. US 2016/0063419: inventory optimization tool.
Mathis et al. US 2018/0053199: auto-segmentation. 
Mangipudi et al. US 2016/0171540: dynamic omnichannel relevant content and services targeting in real time.  
Konig et al. US 2017/0316438: customer experience analytics. 
High et al. US 2017/0278053: event-based sales prediction. 
Astrong et al. US 2014/0279868: system and method for generating an informational packet for the purpose of marketing a vehicle to prospective customers. 
Frazer et al. US 2014/0222506:
Treiser US 2013/0297543: tools and methods for determining relationship values. 
Najibi et al. US 2018/0285682: saliency-based object counting and localization. 
SHI et al. US 2016/0275413: Model vector generation for machine learning algorithms. 
Anderson et al. US 2015/0317589: Forecasting system using machine learning and ensemble methods. 
Green et al. US 2015/0032502: systems and methods for sales and inventory management.  
Van Dusen et al. US 2017/0235848: system and method for fuzzy concept mapping, voting ontology crowd sourcing, and technology prediction.  
Capistrán, Carlos, and Allan Timmermann. "Forecast combination with entry and exit of experts." Journal of Business & Economic Statistics 27.4 (2009): 428-440. (Year: 2009). (Reference U)
Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. (Year: 2015). (Reference V)
Ali, Özden Gür, et al. Pooling information across SKUs for demand forecasting with data mining. working paper, 2007. (Year: 2007). (Reference W)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623